NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0188n.06

                                       Nos. 19-5641/5696

                          UNITED STATES COURT OF APPEALS                              FILED
                               FOR THE SIXTH CIRCUIT                              Apr 02, 2020
                                                                             DEBORAH S. HUNT, Clerk
                                                        )
 LAURA NELSON,                                          )
                                                        )
        Plaintiff-Appellant/Cross-Appellee,                    ON APPEAL FROM THE
                                                        )
                                                        )      UNITED STATES DISTRICT
        v.                                                     COURT FOR THE EASTERN
                                                        )
                                                        )      DISTRICT OF KENTUCKY
 COLUMBIA GAS TRANSMISSION, LLC.,
                                                        )
        Defendant-Appellee/Cross-Appellant,             )
                                                        )      OPINION
 MICHELS CORPORATION,                                   )
              Defendant-Appellee.                       )


       Before: MOORE, KETHLEDGE, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge.           Columbia Gas Transmission, LLC obtained an

easement to construct a natural gas pipeline on Laura Nelson’s farm in Bracken County, Kentucky.

When all was said and done, Nelson maintained that the area impacted by the construction was not

restored “as near as practical to its original condition,” as required by the construction license

contract. Nelson sued Columbia Gas and a subcontractor, Michels Corporation, for breach of

contract. The district court bifurcated Michels from the trial and entered summary judgment in its

favor. Nelson then proceeded to trial against Columbia, obtaining $50,000 in damages arising

from the breach of contract, and $150,000 in damages for emotional distress. The district court

denied Nelson’s motion for a new trial, and denied Columbia’s motion for judgment as a matter

of law on the emotional distress damages. Nelson and Columbia filed cross appeals. For the
Nos. 19-5641/5696, Nelson v. Columbia Gas


reasons stated below, we REVERSE the district court’s denial of Columbia’s motion for judgment

as a matter of law as to the emotional distress damages and AFFIRM as to all other issues.

                                                           I.

         Columbia Gas Transmission is in the business of building natural gas transmission

pipelines throughout the eastern United States. In order to construct those pipelines, they request

permission from the Federal Energy Regulatory Commission (“FERC”). FERC then permits

transmission companies to build the pipelines. Generally, companies like Columbia obtain

easements and rights of way through private property by way of voluntary agreement of property

owners. Other times, the company initiates condemnation actions pursuant to the Natural Gas Act.

See 15 U.S.C. § 717f(h). The former was the case here. In 2014, Columbia approached Laura

Nelson about acquiring an additional easement1 across a parcel of her farm in Bracken County,

Kentucky. After lengthy and tense negotiations, Nelson granted Columbia an easement to

construct the pipeline on the west side of her property. As a condition of that contract, Columbia

promised to restore the area disturbed by construction to a condition “as near as practical to its

original condition.” R. 110-15 at PageID 1986.

         Although the pipeline was successfully constructed, not all went as planned. Nelson was

unhappy with the state in which her farm was left at the conclusion of the project. According to

Nelson, her horse pasture was ruined, felled trees were left to rot, wood chips that were sprayed

on her property killed plant life, her septic tank was destroyed, and her fences were torn asunder.

Because topsoil was not returned to the work area, she claimed, the area did not revegetate, and

the pasture was strewn with tree stumps and rocks.


1
 Columbia had an existing easement over the eastern side of her property, but to avoid crossing over existing pipelines,
and pursuant to the application it submitted to FERC, Columbia sought to build the pipeline on the west side of
Nelson’s property. R. 293-2 at PageID 12859.


                                                           2
Nos. 19-5641/5696, Nelson v. Columbia Gas


       Nelson filed suit in Kentucky state court against Columbia and the subcontractor that

performed the wood chipping, Michels Corporation. She alleged, among other things, breach of

contract, negligence, and emotional distress. The action was removed to the United States District

Court for the Eastern District of Kentucky. During discovery, Nelson moved for sanctions against

Columbia for allegedly concealing documents and providing misleading and false admissions. The

magistrate judge recommended that sanctions not be imposed, and the district court adopted that

recommendation. After discovery, the district court granted Columbia’s motion for summary

judgment as to Nelson’s intentional infliction of emotional distress claim.

       Ninety days before trial, Nelson moved for leave to file a fourth amended complaint to add

a fraud claim against Columbia based on its alleged concealing of a pipeline variation showing

that the pipeline could have been constructed on the other side of her property, and that Columbia

knew that the land affected by the easement likely could not be revegetated. The district court

denied the motion as futile. The district court then bifurcated Michels from trial, leaving Columbia

as the sole defendant and breach of contract as the sole remaining claim.

       The district court conducted an eight-day jury trial on the breach of contract issue. More

than a dozen witnesses testified. In the end, the jury found that Columbia had breached its promise

to restore the farm to as near as practical to its original condition, and awarded Nelson $50,000 in

compensatory damages. The jury further awarded Nelson $150,000 in damages for emotional

distress. The parties filed various post-trial motions. The district court denied Columbia’s motion

for judgment as a matter of law in which Columbia argued that emotional distress damages are not

available for breach of contract. The district court also denied Nelson’s motion for a new trial on

damages, and granted Michels’s renewed motion for summary judgment.




                                                 3
Nos. 19-5641/5696, Nelson v. Columbia Gas


        On appeal, Nelson advances five arguments. First, she argues that the district court erred

in denying her motion for a new trial as to damages. Second, she argues that the district court

erred in denying her motion to file a fourth amended complaint to add a fraud claim against

Columbia. Third, she argues that the district court erred in instructing the jury on the law of

eminent domain. Fourth, she maintains that the district court erred in bifurcating Michels’s trial

and subsequently granting summary judgment in favor of Michels. Finally, she contends that the

district court erred in not awarding discovery sanctions against Columbia. Columbia advances

one argument on appeal: that the district court erred in denying its motion for judgment as a matter

of law as to emotional distress damages arising from a breach of contract. We address each

argument in turn.

                                                II.

        In her motion for a new trial as to damages, Nelson presented evidence that the total cost

of restoring her property would be $2,056,461. The jury awarded her $50,000. We conclude that

the district court did not abuse its discretion when it denied Nelson’s motion.

        We review a district court’s denial of a motion for a new trial under Federal Rule of Civil

Procedure 59(a) for abuse of discretion. Pittington v. Great Smoky Mountain Lumberjack Feud,

LLC, 880 F.3d 791, 798–99 (6th Cir. 2018). “A district court abuses its discretion when it relies

on clearly erroneous findings of fact, uses an erroneous legal standard, or improperly applies the

law.” Norfolk Southern Ry. Co. v. Allied Erecting & Dismantling Co., Inc., 775 F. App’x 178, 186

(6th Cir. 2019) (quoting United States v. Arny, 831 F.3d 725, 730 (6th Cir. 2016). A district court

has not abused its discretion unless we are left with “a definite and firm conviction that the trial

court committed a clear error of judgment.” Anchor v. O’Toole, 94 F.3d 1014, 1021 (6th Cir.

1996)



                                                 4
Nos. 19-5641/5696, Nelson v. Columbia Gas


        “The remedy of a new trial for inadequate damages is appropriate only where the evidence

indicates that the jury awarded damages in an amount substantially less than unquestionably

proven by the plaintiff’s uncontradicted and undisputed evidence. Thus, if the verdict is supported

by some competent, credible evidence, a trial court will be deemed not to have abused its discretion

in denying [a] motion” for a new trial as to damages. Anchor, 94 F.3d at 1021 (emphasis in

original).

        Although Columbia did not enter any alternative measure of damages into evidence, we

cannot say that the damages were substantially less than Nelson “unquestionably prove[d] by . . .

uncontradicted and undisputed evidence.” Id. Nelson’s expert, Brian Stegman, estimated that it

would cost $2,056,461 to restore 15.29 acres of land. Of that estimate, $1,744,418 was to replace

the topsoil on the property. Stegman testified that it would be necessary to put a topsoil cover in

order to restore and revegetate the property. However, Columbia’s expert, Jeffrey Schultz testified

that he did not believe that topsoil was necessary to revegetate the work zone. The jury was

instructed to determine the credibility of each witness. Following that instruction, the jury could

have given more weight to Schultz’s testimony than Stegman’s testimony.

        If the jury believed Schultz’s testimony and determined that no topsoil was needed, or if

the jury believed that Stegman’s topsoil estimate was not reasonable, then the remaining total cost

to restore the 15.29 acres would be $312,043 (i.e., $2,056,461 minus $1,744,418). The contract

stated that Columbia would “restore the area disturbed by construction to as near as practical to its

original condition.” R. 110-15 at PageID 1986. The jury could have further determined that the

“area disturbed by construction” was not the 15.29 acres that Nelson argued were disturbed, but

rather the 2.46 acres that were subject to temporary and permanent easements. Id. at PageID 1988

(noting that Columbia would receive a 1.11 acre permanent easement and a 1.35 acre temporary



                                                 5
Nos. 19-5641/5696, Nelson v. Columbia Gas


workspace easement). Discounting the cost of topsoil, if the cost to restore Nelson’s farm was

$312,043 for 15.29 acres, then the jury reasonably could have calculated the cost for restoring the

2.46 acres described in the easement as $50,176.51 (i.e. the portion of $312,043 equal to the

fraction that 2.46 is of 15.29). That amount is approximately equal to the jury award of $50,000

for breach of contract. Therefore, because the verdict is supported by “some competent, credible

evidence,” Anchor, 94 F.3d at 1021, the district court did not abuse its discretion in denying

Nelson’s motion for a new trial.

                                                   III.

        Nelson next argues that the district court erred in denying her motion for leave to file a

fourth amended complaint. “We review de novo the denial of a motion seeking to amend a

complaint where the denial is based on the determination that the amended complaint is futile

because it would fail under a motion to dismiss.” Cates v. Crystal Clear Tech, LLC, 874 F.3d 530,

533–34 (6th Cir. 2017) (internal citation omitted). To survive a motion to dismiss, a plaintiff must

allege facts that state a claim to relief that is plausible on its face and that, if accepted as true, are

sufficient to raise a right to relief above the speculative level.” Bickerstaff v. Lucarelli, 830 F.3d

388, 396 (6th Cir. 2016) (citation and internal quotation marks omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

        The district court denied Nelson’s motion to amend her complaint in order to add claims

against Columbia for fraud because the fraud claims would be futile. To succeed in an action for

fraud under Kentucky law, Nelson must show that Columbia made: “a) a material representation

b) which is false c) known to be false or made recklessly d) made with inducement to be acted



                                                    6
Nos. 19-5641/5696, Nelson v. Columbia Gas


upon e) acted in reliance thereon and f) causing injury.” United Parcel Serv. v. Rickert, 966

S.W.2d 464, 468 (Ky. 1999). The district court held that Nelson could not prove actual damages.

Nelson posits, however, that Columbia lied to her about the possibility of the gas line being placed

on the opposite side of her property, and that had she known about the pipeline variance, she would

not have granted Columbia the easement over the west side of her property.

       The district court denied Nelson’s motion for leave to amend as futile because it would

constitute an impermissible collateral attack on a FERC order that would rob the district court of

jurisdiction. See William Nat. Gas Co. v. City of Oklahoma City, 890 F.2d 255, 263 (10th Cir.

1989) (holding that judicial review after a valid FERC certificate has been issued “is exclusive in

the courts of appeals.”). However, we need not address the FERC issue in this appeal, for we may

affirm “on any grounds supported on the record even if different from the reasons of the district

court.” Dixon v. Clem, 492 F.3d 665, 673 (6th Cir. 2007); see Miller v. Kent Nutrition Group,

Inc., 783 F. App’x 604, 606–07 (6th Cir. 2009). We affirm the district court simply because

Nelson’s proposed fourth amended complaint did not adequately plead damages to sustain an

action for fraud.

       “[F]raud is actionable only if it results in damage to the complainant.” Hardaway Mgmt.

Co. v. Southerland, 977 S.W.2d 910, 917 (Ky. 1998). In Kentucky, damages in an action for fraud

must have been sustained because of the fraud itself.        See Yung v. Grant Thornton, LLP,

563 S.W.3d 22, 59 (Ky. 2018). What were those separate and distinct damages? Take Nelson’s

word for it:

       As a result of the false material representations made by Columbia to Plaintiff,
       Plaintiff has been harmed, including, but not limited to, in at least the following
       ways: her farm has been largely destroyed, her septic tank and related
       improvements have been destroyed, her horses can no longer freely graze, her hay
       and feed bills have increased, and Plaintiff has and continues to suffer from
       emotional distress.


                                                 7
Nos. 19-5641/5696, Nelson v. Columbia Gas


R. 200-2 at PageID 10231. Those damages, however, stem from Columbia’s breach of contract,

not the alleged fraud. Nelson has not identified any distinct damages flowing from Columbia’s

alleged fraud. The damages that Nelson alleges she suffered would have been incurred regardless

of whether Columbia made any alleged fraudulent statement because those damages flowed from

Columbia’s failure to meet its contractual obligations. Because the Fourth Amended Complaint

failed to adequately plead an element of a fraud action, the amendment would have been futile.

We affirm.

                                                   IV.

       Nelson next maintains that the district court erred in instructing the jury on the law of

eminent domain in a breach of contract action. We review the legal accuracy of jury instructions

de novo. Smith v. Joy Tech, Inc., 828 F.3d 391, 397 (6th Cir. 2016). “Reversal of a judgment on

the basis of an erroneous jury instruction may occur ‘only if the instructions, viewed as a whole,

were confusing, misleading, or prejudicial.’” Ventas, Inc. v. HCP, Inc., 647 F.3d 291, 305,

305–06 (6th Cir. 2011) (internal quotation omitted). Jury instructions are reviewed “as a whole in

order to determine whether they fairly and adequately inform the jury of the relevant considerations

and provide a sound explanation of the applicable law to aid the jury in reaching its decision.”

United States v. Harrod, 168 F.3d 887, 892 (6th Cir. 1999). Therefore, we must find “both an

error in jury instructions and resulting prejudice before reversal is justified.” Roberts ex rel

Johnson v. Galen of Va., Inc., 325 F.3d 776, 787 n.3 (6th Cir. 2003).

       The district court’s alleged error occurred during voir dire. In describing the basics of the

case to the prospective jurors, the court noted:

       [I]f the company needs to put in a new pipeline, the law gives them the right of
       eminent domain. Briefly summarized, eminent domain means that an entity—city,
       county, state, federal government, and even some corporations like these utility



                                                   8
Nos. 19-5641/5696, Nelson v. Columbia Gas


          companies—they have the right to take people’s property where it’s condemned.
          Not destroy it. They have to take it, but it has to be for public purpose.

R. 403 at PageID 16484. But then the district court switched gears and noted:

          But anyway, they entered into a contract with Mrs. Nelson that they could cross
          . . . . that they would cross their property; and if they did any damage, they would
          restore it to the extent practical. That’s part of the contract.
          So they did do some restoration, but she said they didn’t do as much as was
          practical. And that’s what the case is about; did they do what they should have
          done, or is she entitled to damages to repair what they didn’t do.

Id. at PageID 16485. The district court made no further mention of eminent domain after the jury

was seated.

          In the eight-day jury trial there was no other mention by the district court of the law of

eminent domain. Rather, over those eight days, the focus of the testimony was Nelson’s breach of

contract and emotional distress claims, not eminent domain. Likewise, the final jury instructions

said nothing about eminent domain.

          Nelson maintains that the eminent domain instruction was prejudicial to her because, if the

jury believed this was a condemnation case, then the jury could have believed that it was giving

her due consideration for her condemned property. We disagree. Over eight days, the jury heard

testimony and viewed exhibits—including the contract where Nelson was duly compensated for

the easement—that made it very clear that this was a breach of contract case, not a condemnation

action.

          Even if the district court’s conjecture about eminent domain was erroneous, we still must

find the instructions, as a whole, to be “confusing, misleading, and prejudicial” to order a new

trial. Bridgeport Music, Inc. v. UMG Recordings, Inc., 585 F.3d 267, 273–74 (6th Cir. 2009).

Reading the trial court’s instructions as a whole, we conclude that they adequately informed the

jury of relevant considerations and provided an adequate basis for its decision. Although the



                                                   9
Nos. 19-5641/5696, Nelson v. Columbia Gas


district court may have erroneously discussed the law of eminent domain during voir dire, when

viewed as a whole, we cannot say that the instructions were confusing, misleading, or prejudicial

in terms of the jury’s ultimate task of assessing Columbia’s liability. See Ventas, 647 F.3d at 305.

We therefore affirm.

                                                   V.

        Nelson next maintains that the district court erred by bifurcating Michels from trial and

then granting its motion for summary judgment. We address each contention in turn below.

        A. Bifurcating Michels from Trial

        We review a district court’s decision to bifurcate a trial for abuse of discretion. Bridgeport

Music, Inc. v. Justin Combs Pub., 507 F.3d 470, 481 (6th Cir. 2007) (citing Wilson v. Morgan, 477

F.3d 326 (6th Cir. 2007)). “The decision whether to try issues separately is within the sound

discretion of the court . . . . It follows, therefore, that a decision to try an issue separately will be

affirmed unless the potential for prejudice to the parties is such as to clearly demonstrate an abuse

of discretion.” Bath & Body Works, Inc. v. Luzier Personalized Cosmetics, Inc., 76 F.3d 743, 747

(6th Cir. 1996).

        “For convenience, to avoid prejudice, or to expedite and economize, the court may order a

separate trial . . . .” Fed. R. Civ. P. 42(b). At the final pretrial hearing, counsel for Michels

explained that instructions regarding the different measures of damages for Columbia and

Michels—namely, that Columbia could only be held liable for contractual damages whereas

Michels might also be held liable in tort—would confuse the jury. The district court sua sponte

ordered a separate trial for Michels. R. 311 at PageID 14064–68. The district court “reiterated

that this is a contract action and that several items of evidence that might be admissible in a tort

action are not admissible in a contract action.” R. 246 at PageID 12413–15. The court concluded



                                                   10
Nos. 19-5641/5696, Nelson v. Columbia Gas


that Michels “would be an unwarranted distraction from the main issue in the case, which is

restoration cost of plaintiff’s pasture in the claimed amount of some two million dollars.” Id.

Further, Nelson cannot show that, in the end, she was prejudiced by the decision to bifurcate

Michels from trial. She claims that she was prejudiced because, by bifurcating Michels, she was

prohibited from pursuing punitive damages against Michels. But because, as noted below,

Nelson’s claims against Michels are actually for breach of contract, she is not entitled to punitive

damages as a matter of law. Ky. Rev. Stat. § 411.184(4) (“In no case shall punitive damages be

awarded for breach of contract.”).

          Given the complexity of this case, the court’s motive to prevent jury confusion, and the

need for judicial economy, the district court’s decision to bifurcate Michels from trial was not an

abuse of discretion.

          B. Summary Judgment in Favor of Michels

          We review a district court’s grant of summary judgment de novo. Jackson v. City of

Cleveland, 925 F.3d 793, 806 (6th Cir. 2019) (internal quotations omitted). Summary judgment

is appropriate when “no genuine dispute as to any material fact” exists and the moving party “is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material

fact exists ‘if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir. 2018) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). At the summary judgment stage, “the evidence is construed and

all reasonable inferences are drawn in favor of the nonmoving party.” Burgess v. Fischer, 735

F.3d 462, 471 (6th Cir. 2013) (citing Hawkis v. Anheuser-Busch, Inc., 517 F.3d 321, 332 (6th Cir.

2008)).




                                                 11
Nos. 19-5641/5696, Nelson v. Columbia Gas


       The district court held that, because Nelson’s negligence and trespass claims arose from

Michels’s performance of its contract with Columbia, the claims fail as a matter of law. Under

Kentucky law, “one who is not a party to the contract or in privity thereto may not maintain an

action for negligence which consists merely in the breach of the contract.” Superior Steel, Inc. v.

Ascent at Roebling’s Bridge, LLC, 540 S.W.3d 770, 791 (Ky. 2017) (quoting Presnell Constr.

Managers, Inc. v. EH Constr., 134 S.W.3d 575, 579 (Ky. 2004)). We find no error in the district

court’s judgment. Here, Nelson’s tort claims against Michels—that it negligently blew wood chips

off the right of way—are merely contract claims repackaged as tort claims. Michels had a

contractual duty to Columbia to dispose of the wood chips. Nelson has identified no duty on

Michels’s part independent of its contractual duties to Columbia. Therefore, Nelson cannot

maintain an action for negligence against Michels based on the performance of its contract with

Columbia. We affirm.

                                                VI.

       Nelson next argues that the district court erred in declining to impose discovery sanctions

on Columbia. She alleges that Columbia concealed relevant documents and provided false and

misleading responses to requests for admissions that she argues were relevant to the fraud claims

she intended to plead in her fourth amended complaint.

       We review a district court’s decision on whether and how to implement sanctions for

discovery violations for abuse of discretion. Flagg v. City of Detroit, 715 F.3d 165, 177 (6th Cir.

2013). “A district court abuses its discretion when it relies on clearly erroneous findings of fact,

uses an erroneous legal standard, or improperly applies the law.” Norfolk Southern Ry. Co.,

775 F. App’x at 186 (quoting United States v. Arny, 831 F.3d at 730). A district court has not




                                                12
Nos. 19-5641/5696, Nelson v. Columbia Gas


abused its discretion unless we are left with “a definite and firm conviction that the trial court

committed a clear error of judgment.” Anchor, 94 F.3d at 1021.

           A party who does not comply with the discovery rules may avoid sanction if “there is a

reasonable explanation of why Rule 26 was not complied with or [if] the mistake was harmless.”

Howe v. City of Akron, 801 F.3d 718, 747 (6th Cir. 2015) (internal quotation omitted). In order to

assess whether a party’s omitted disclosure was justified or harmless, we analyze five factors:

           (1) the surprise to the party against whom the evidence would be offered; (2) the
           ability of that party to cure the surprise; (3) the extent to which allowing the
           evidence would disrupt the trial; (4) the importance of the evidence; and (5) the
           nondisclosing party’s explanation for its failure to disclose the evidence.

Id. at 748 (internal quotation omitted). The district court2 analyzed Nelson’s motion for discovery

sanctions under this standard and concluded that sanctions were not warranted. We see no error

in the district court’s application of the controlling law. We affirm.

                                                          VII.

           On cross-appeal, Columbia contends that the district court erred in denying its motion for

judgment as a matter of law on the damages for emotional distress. We review a district court’s

decision to deny a motion for judgment as a matter of law de novo. E.E.O.C. v. New Breed

Logistics, 783 F.3d 1057, 1065 (6th Cir. 2015). Because emotional distress damages for breach

of contract are not available under Kentucky law, we reverse the jury award.

           The district court denied Columbia’s motion for a judgment as a matter of law because it

found sufficient proof of emotional distress to warrant damages. However, the court based that

conclusion on the premise that Kentucky courts permit recovery of damages for emotional distress

for breach of contract. It noted that “Kentucky state courts almost always follow the Restatement



2
    The magistrate judge issued a report and recommendation on this issue, which the district court adopted.


                                                           13
Nos. 19-5641/5696, Nelson v. Columbia Gas


(Second) of Contracts and, in the opinion of this Court, would adopt the section upon which this

award was based.” R. 382 at PageID 16315.

         When sitting in diversity, federal courts are required to apply the substantive law of the

state in which they reside. Kentucky Commercial Mobile Radio Serv. Emergency Telecomm. Bd.

V. TracFone Wireless, Inc., 712 F.3d 905, 912 (6th Cir. 2013); see Erie R. R. v. Tompkins, 304

U.S. 64, 78 (1938). No court in Kentucky has adopted the section of the restatement on which the

district court upheld the emotional distress damages award. However, for nearly a century, it has

been the law of Kentucky that “in actions for breach of contract, damages for mental suffering

caused by the breach are not recoverable.” Combs v. S. Bell Tel. & Tel. Co., 38 S.W.2d 3, 5 (Ky.

1931); cf. Hogan v. Long, 922 S.W.2d 368, 371 (Ky. 1995) (internal quotation omitted) (“The

measure of damages for breach of contract is that sum which will put the injured party into the

same position he would have been in had the contract been performed.”).

         Because damages for emotional distress are not available under Kentucky law, we reverse

the district court’s decision to deny Columbia’s motion for judgment as a matter of law.

                                               VIII.

         For the foregoing reasons, we AFFIRM in part, REVERSE in part, and REMAND with

instructions to enter judgment as a matter of law to Columbia on the emotional distress damages

claim.




                                                 14
Nos. 19-5641/5696, Nelson v. Columbia Gas


       KAREN NELSON MOORE, Circuit Judge, concurring in the judgment. I concur in

the judgment.




                                            15